           Case 2:21-cv-00128-RFB-BNW Document 1 Filed 01/25/21 Page 1 of 5



     ROBERT K. PHILLIPS, ESQ.
 1
     Nevada Bar No. 11441
 2   MEGAN E. WESSEL, ESQ.
     Nevada Bar No. 14131
 3   PHILLIPS, SPALLAS & ANGSTADT LLC
     504 South Ninth Street
 4   Las Vegas, Nevada 89101
     (702) 938-1510
 5
     (702) 938-1511 (Fax)
 6   rphillips@psalaw.net
     mwessel@psalaw.net
 7
     Attorneys for Defendant
 8   Wal-Mart Stores, Inc.
 9
                                   UNITED STATES DISTRICT COURT
10
                                         DISTRICT OF NEVADA
11
      CYNTHIA JONES-BATES, a, an individual,                 Case No.:
12
                            Plaintiff,                       [District Court, Clark County Case No.: A-20-
13    v.                                                     827150-C, Dept. No.: IV]
14    WAL-MART STORES, INC., a Delaware
      Corporation doing business as WAL-MART;                DEFENDANT WAL-MART STORES,
15    DOES I-X; unknown persons; and ROE                     INC.’S PETITION FOR REMOVAL OF
      CORPORATIONS I-X;                                      CIVIL ACTION
16
                           Defendants.                       [JURY DEMAND]
17

18

19          COMES NOW, Petitioner WAL-MART STORES, INC. (hereinafter “Petitioner”), by and
20   through its counsel of record, the law offices of PHILLIPS, SPALLAS & ANGSTADT, LLC, and
21   hereby submits the following memorandum in support of its Petition for Removal of Jurisdiction to
22   Federal Court:
23                                                    I.
24          Petitioner WAL-MART STORES, INC. is currently the only true named Defendant in the above-
25   captioned action.
26   ...
27   ...
28   ...


                                                     -1-
          Case 2:21-cv-00128-RFB-BNW Document 1 Filed 01/25/21 Page 2 of 5



 1                                                      II.
 2          The above-entitled action was commenced by Plaintiff CYNTHIA JONES-BATES (hereinafter
 3   “Plaintiff”) on December 30, 2020 in the Eighth Judicial District in and for Clark County, District of
 4   Nevada. Said case is currently pending in that court. Plaintiff served her Summons on Petitioner on
 5   January 4, 2021. True and correct copies of Plaintiff’s operative Complaint and Summons are attached
 6   hereto as Exhibits “A” and “B,” respectively.
 7          Plaintiff’s Complaint served on January 4, 2021, is the “first paper” received by Petitioner from
 8   which removability may clearly be ascertained that the amount in controversy in this action exceeds
 9   $75,000.00. In her Complaint, Plaintiff claims she has incurred over $55,000.00 in past medical specials
10   to date from her October 2, 2019, incident. See Exh. A at 3:9-10. Plaintiff then indicates immediately
11   after her alleged past damages that she has suffered damages in an amount over $75,000.00. Id. Plaintiff
12   further claims attorneys’ fees in her Complaint filed in this matter in an undisclosed amount. See Exh.
13   “A,” at 4:14-15.
14          Based on her past medical specials coupled with her claims she incurred over $75,000.00 in
15   damages from the alleged incident as well as claims for attorney fees, Plaintiff’s damages clearly exceed
16   the $75,000.00 federal threshold. As such, there is no dispute that 28 U.S.C. §1446(b)’s $75,000 amount
17   in controversy requirement is met.
18                                                     III.
19          This Petition is timely filed pursuant to 28 U.S.C. § 1446(b).
20                                                     IV.
21          This is a civil action over which this Court has jurisdiction pursuant to 28 U.S.C. §1332(a) and
22   is one which may be removed to this Court by Petitioner, pursuant to 28 U.S.C. § 1441(a).
23                                                      V.
24          Petitioner is informed, believes, and thereon alleges that Plaintiff is, and was at the time this
25   action was commenced, a citizen of the State of Nevada.
26                                                     VI.
27          Petitioner is, and was, at the time this action was commenced, a Delaware corporation with its
28   principal place of business in the State of Arkansas. As such, Petitioner is a citizen of the State of


                                                    -2-
          Case 2:21-cv-00128-RFB-BNW Document 1 Filed 01/25/21 Page 3 of 5



 1   Delaware and citizen of the State of Arkansas.
 2                                                      VII.
 3          The above-entitled civil action is for personal and economic damages Plaintiff allegedly incurred
 4   after slipping at Walmart Store No. 5259 located at 6151 W. Lake Mead Blvd., Las Vegas, Nevada
 5   (Clark County).
 6                                                     VIII.
 7          A copy of Petitioner’s Petition for Removal of Civil Action, seeking removal of the above-
 8   entitled action to the United States District Court, District of Nevada, together with a copy of the
 9   Summons and Plaintiff’s Complaint, have been deposited with the Deputy Clerk in the County Clerk’s
10   office for the Eighth Judicial District Court in and for Clark County, Nevada.
11                                                      IX.
12          True and correct copies of all pleadings and papers served upon Petitioner in the above-entitled
13   action are filed herewith.
14                                                       X.
15          This Petition is filed with the Court within thirty (30) days after Petitioner was served with
16   Plaintiff’s Complaint. Plaintiff’s Complaint was the “first paper” that put Petitioner on notice that
17   Plaintiff’s claimed damages clearly exceed the $75,000 federal diversity jurisdiction threshold. (Exh. A
18   at 3:9-11). Given the amount of her past medical specials coupled with her allegations she incurred more
19   than $75,000.00 in damages from the alleged incident, and the fact Plaintiff is claiming multiple other
20   forms of relief including pain and suffering, loss work opportunities and attorneys’ fees, Plaintiff’s
21   damages will clearly total over $75,000. Therefore, Plaintiff’s anticipated damages meets 28 U.S.C.
22   §1332(b)’s amount in controversy requirement. See 28 U.S.C. §1332(a) (2015); see also Crum v. Circus
23   Circus Enters., 231 F.3d 1129, 1131 (9th Cir. 2000) (reversing dismissal for lack of jurisdiction, relying,
24   in part, on estimated future medical expenses to determine that the amount in controversy exceeded the
25   jurisdictional amount); see also Luckett v. Delta Airlines, Inc., 171 F. 3d 295, 298 (5th Cir. 1999)
26   (holding that it was facially apparent from plaintiff’s Complaint that claims exceeded $75,000.00 where
27   plaintiff alleged property damage, travel expenses, an emergency ambulance trip, a six-day hospital
28   stay, pain and suffering, humiliation and a temporary inability to do housework); see also White v. FCI


                                                      -3-
          Case 2:21-cv-00128-RFB-BNW Document 1 Filed 01/25/21 Page 4 of 5



 1   USA, Inc., 319 F.3d 672, 674 (5th Cir. 2003) (holding that it was facially apparent that plaintiff’s
 2   wrongful termination exceeded $75,000.00 based on the lengthy list of compensatory and punitive
 3   damages combined with a claim for attorney fees in her Complaint).
 4          As such, it is wholly reasonable that these cumulative claims for damages and diversity of the
 5   parties meet the requisite requirements set forth by 28 U.S.C. §1441(b) and 28 U.S.C. §1332.
 6                                                 PRAYER
 7          WHEREFORE, Defendant prays that the above-entitled action be removed from the Eighth
 8   Judicial District Court in and for Clark County, Nevada, to this Court.
 9

10                         DATED this 25th day of January, 2021.

11
                                                  PHILLIPS, SPALLAS & ANGSTADT LLC
12

13                                                /s/ Megan E. Wessel

14                                                ROBERT K. PHILLIPS, ESQ.
                                                  Nevada Bar No. 11441
15                                                MEGAN E. WESSEL, ESQ.
                                                  Nevada Bar No. 14131
16
                                                  504 South Ninth Street
17                                                Las Vegas, Nevada 89101

18                                                Attorneys for Defendant
                                                  Wal-Mart Stores, Inc.
19

20

21

22

23

24

25

26
27

28


                                                    -4-
         Case 2:21-cv-00128-RFB-BNW Document 1 Filed 01/25/21 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on the 25th day of January, 2021, I served a true and correct copy of the
 3   foregoing, DEFENDANT WAL-MART STORES, INC.’S PETITION FOR REMOVAL OF
 4   CIVIL ACTION, as follows:
 5             By facsimile addressed to the following counsel of record, at the address listed below:
 6             By placing same to be deposited for mailing in the United States Mail, in a sealed envelope
 7   upon which first class postage was prepaid in Las Vegas, Nevada;
 8             By Hand Delivery (ROC); and/or
 9             By Electronic Filing/Service Notification to:
10

11              ATTORNEY OF RECORD                            TELEPHONE/FAX                    PARTY
      RYAN ALEXANDER, ESQ.                                 Phone 702-868-3311                  Plaintiff
12    Nevada Bar No. 10845                                 Fax 702-822-1133
      RYAN ALEXANDER, CHTD.
13    3017 W. Charleston Blvd., Ste. 10
      Las Vegas, Nevada 89102
14

15
                                              /s/ Clarissa Reyes
16
                        An Employee of PHILLIPS, SPALLAS & ANGSTADT, LLC
17

18

19

20

21

22

23

24

25

26
27

28


                                                   -5-
